Dismissed and
Memorandum Opinion filed December 31, 2009.
 
 
                        
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00477-CV
____________
 
JOSE SANTIAGO AND AMELIA SANTIAGO, Appellants
 
V.
 
WALMART STORE, INC., WALMART SUPERCENTER, STORE #849,
THE CHEMINS COMPANY, INC. AND METABOLIFE INTERNATIONAL, INC., Appellees
 

 
On Appeal from the 280th District Court
 Harris County, Texas
Trial Court Cause No. 03-30849 
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed February
8, 2005.  On September 15, 2005, this court abated the appeal because appellee,
Metabolife International, Inc., petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Southern District of California, under
cause number 05-06040-JH11.  See Tex. R. App. P. 8.2.




            Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on May 13,
2009.  The parties failed to advise this court of the bankruptcy court action.
            On November 19, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we lift the abatement, reinstate the appeal, and
dismiss the appeal.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.